IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

GRUMPY CAT LIMITED,

Vv.

THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON

Plaintiff,

SCHEDULE A HERETO,

Defendants.

Ne eee ee ee

EASTERN DIVISION

Case No.: 19-cv-6676

Judge Steven C. Seeger

PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL

Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff GRUMPY CAT

LIMITED, hereby dismisses with prejudice all causes of action in the complaint against the following

Defendants identified in Schedule A. Each party shall bear its own attorney’s fees and costs.

No.

859
882
995
957
978
980
981
996
1002
1079
1147
1188
1285
1298
1328
1329
1338

Defendant

3654100dfw
assumes
dpwihjfb
dsowansjng
fovdjfg
fg-DGSFGG]
fgh.DGIG
f-s5f44hj
GFH65g¢54k
KKDUeuehfuper
NASNISGA
qyajdnn
weruhvexbvhj
xdspiibnh
YUJGUIKJ
Yuri Huang
zhu xiao hui
The respective Defendants have not filed an answer to the complaint or a motion for summary

judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is

appropriate.

Dated: December 5, 2019

Respectfully submitted,

By:

s/Michael A. Hierl _
Michael A. Hierl (Bar No. 3128021)
William B. Kalbac (Bar No. 6301771)
Hughes Socol Piers Resnick & Dym, Ltd.
Three First National Plaza

70 W. Madison Street, Suite 4000
Chicago, Illinois 60602

(312) 580-0100 Telephone

mhierl@hsplegal.com

Attorneys for Plaintiff
Grumpy Cat Limited
CERTIFICATE OF SERVICE

 

The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on December 5, 2019.

s/Michael A. Hierl

 
